Citation Nr: 1648461	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  07-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), manic depression, and alcohol and drug abuse.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from September 1979 to June 1981, with prior service in the Army Reserve, to include a period of active duty for training from August 1976 to November 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in Newark, New Jersey.

In January 2008, the Veteran provided testimony at a hearing at the Board before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the proceeding is of record.  In April 2014, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is also of record.

The case was previously before the Board on multiple times, most recently in July 2014, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  The Veteran has not had a hearing loss disability during the pendency of this claim.

2.  No chronic back disorder was present until more than one year after the Veteran's discharge from service, and no current back disorder is related to service.  

3.  No chronic psychiatric disorder was present until more than one year after the Veteran's discharge from service, and no current psychiatric disorder is related to service.

4.  Hepatitis C was not present in service and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.6, 3.385 (2016).

2.  The criteria for service connection for back disability have not been met  38 U.S.C.A. §§ 101, 106, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.6, 3.307, 3.309 (2016).

3.  The criteria for service connection for psychiatric disability have not been met  38 U.S.C.A. §§ 101, 106, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.6, 3.307, 3.309 (2016).

4.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.6, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

The Veteran was afforded VA examinations, with respect to his claims for service connection on several occasions, most recently in March 2015; these examination reports contain probative evidence and medical opinions supported by appropriate rational.  The Board is satisfied that there has been substantial compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  General Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training but compensation will not be paid for disability resulting from the abuse of alcohol or drugs.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Bilateral Hearing Loss  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that noise exposure during service has resulted in a hearing loss disability.  

In April 1981, a separation examination for the Veteran's period of active duty was conducted.  On the report of medical history he indicated "yes" to the question which asked if he "ever had or had now" hearing loss.  On the accompanying examination report clinical evaluation of the Veteran's ears and ear drums was normal, with no abnormalities noted.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
45
30
LEFT
35
20
15
30
15


These results show a right ear hearing loss disability under 38 C.F.R. § 3.385 was present at separation examination.  

In July 1993 a VA examination of the Veteran was conducted.  He reported a history of difficulty hearing.  Physical examination was normal.  Audiological evaluation was conducted and revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
60
75
LEFT
50
25
15
30
40

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 100 percent in the left ear.  These results reveal a hearing loss disability.  However, the examiner stated that the test results were unreliable and that there was poor agreement between the speech recognition thresholds and the pure tone thresholds.  The examining audiologist indicated that a recall for a second test to confirm or deny the results was needed.  The examining physician's diagnosis was that there was no active ear disease and a normal audiological examination.  

In August 1993 the follow-up audiological evaluation of the Veteran was conducted.  On the chart audiology report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
40
25
LEFT
20
10
15
15
15

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  However, the examiner noted that the Veteran's "hearing thresholds are WNL [within normal limits] bilaterally."  

On the accompanying narrative examination report the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
10
5
10
10

Again, a speech recognition ability of 100 percent in both ears was indicated.  The examiner's summary was that "hearing thresholds are within normal limits, bilaterally.  Excellent speech recognition scores, bilaterally."  

In February 1998 another VA examination of the Veteran was conducted.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
25
LEFT
20
10
0
0
5

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 96 percent in the left ear.  The examiner's summary was that the Veteran's, "hearing sensitivity is within normal limits bilaterally."  

In October 2003 the Veteran filed to reopen his claim for service connection for hearing loss, which had previously been denied.  

In March 2007 another VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
25
LEFT
15
10
5
10
15

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner reviewed the Veteran's history of hearing loss including the records of his prior examinations, specifically noting the hearing loss on the April 1981 separation examination and normal findings on the August 1993 and February 1998 VA examinations.  The examiner indicated that the Veteran's hearing was within normal limits bilaterally with excellent word recognition.  

In February 2008 a private audiology examination of the Veteran was conducted.  The copy of record presents findings in graph format and is difficult to read.  A speech recognition ability of 100 percent in both ears is indicated.  The examiner indicated that the left ear hearing was within normal limits and the right ear showed a slight hearing loss above the 2000 hertz range.  This private audiology examination report was referred to a VA audiologist for review.  The reviewer indicated in a July 2009 report that that the private examination report showed "some high frequency hearing loss mild levels in the right ear at 3000 and 8000 Hz."  The results of the private audiology report, including the interpretation by VA audiologist, are inadequate for rating purposes because they fail to provide evidence related to the specific criteria of 38 C.F.R. § 3.385.  

Because the private examination report raised the possibility of a current hearing loss disability being present, the Veteran was afforded another VA examination in August 2009.  On testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
15
10
20
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  The examiner again indicated that the Veteran's hearing was within normal limits.  

In March 2015 the most recent VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
20
15
10
10
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner reviewed the Veteran's audiology history, and indicated that no hearing loss was present; the Veteran's hearing was within normal limits bilaterally.  

The Board acknowledges that the Veteran's April 1981 separation examination report contained audiology test results showing a right ear hearing loss disability under 38 C.F.R. § 3.385 was present at the time of separation examination.  However, the probative medical evidence of record does not reveal that the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.  The numeric results of the July 1993 VA examination revealed a bilateral hearing loss disability, but the examiner indicated that those findings were inconsistent with speech testing an unreliable.  On re-testing the following month, the examiner indicated that the Veteran's hearing was normal bilaterally.  All subsequent VA audiology testing has failed to reveal the presence of a hearing loss disability.   The February 2008 private audiology examination indicated, "some high frequency hearing loss mild levels in the right ear at 3000 and 8000 Hz," but also showed a speech recognition ability of 100 percent in both ears.  The findings of this examination do not meet the criteria to establish a current hearing loss disability under 38 C.F.R. § 3.385.  Moreover, subsequent VA testing continues to reveal normal hearing without a current hearing loss disability.  

The Board has reviewed all of the evidence of record.  There is no probative evidence of a current hearing loss disability.  The Board remanded the claim to afford the Veteran VA examinations, and in each instance the audiology findings reveal that his hearing is within normal limits.  Accordingly, the Board must deny the claim for service connection for bilateral hearing loss because the preponderance of the evidence establishes that no hearing loss disability has been present during the period of the claim.

IV.  Back Disability

The Veteran claims entitlement to service connection for a current back disability which he asserts is the result of an injury he incurred during active service.  Specifically, he claims that he injured his back in an automobile accident during service and that this is the cause of his current low back disability.

Service treatment records confirm that the Veteran was in an automobile rollover accident during active service in January 1980.  He incurred a contusion of his posterior mid-thorax.  He had pain and tenderness of the middle back (thoracic spine) and the shoulder.  While a fracture of the T-2 vertebra was initially suspected, X-ray examination, including special views of the thoracic spine, failed to confirm the presence of the fracture.  He was discharged from hospital care after 8 days with a diagnosis of, "contusion, mid posterior thorax without radiographic support for a clinical fracture of the spinus processes."  He was given a physical profile for light duty.  He ultimately recovered, and his spine was normal on separation examination in April 1981.  

VA treatment records dating from 1995 reveal that the Veteran sought treatment for complaints of low back pain.  He reported his history of a motor vehicle accident (MVA) during service.  A June 1995 treatment note indicates that physical and X-ray examinations were negative for abnormities of the spine.  A July 1995 record reveals that he had complaints of low back pain which radiated in the left thigh.  He reported having the in-service MVA in 1980 but also reported having a post-service MVA in 1986 and injuring his back lifting in November 1994.  Other VA treatment records dated in 1995 show that he continued to complain of lumbosacral pain.  

In April 1999 a VA Compensation and Pension examination of the Veteran was conducted.  He reported having the in-service MVA in 1980 and he reported that he had low back pain ever since.  Interestingly, he did not report the post-service MVA for lifting injuries.  X-ray examination of the entire spine was negative for abnormalities.  The diagnosis was chronic back and lower back strain.  

VA treatment records from 1995 to the present reveal that the Veteran has sought treatment for complaints of low back pain on a regular basis.  Besides the post-service injuries noted above, VA treatment records also show that the Veteran had a slip and strain injury in 2002 which involved his groin, right hip and low back.  Subsequent VA and private X-rays and magnetic resonance imaging (MRI) of the lumbosacral spine revealed the presence of a disc herniation at L4-5.  

In January 2009 a private orthopedic evaluation of the Veteran was conducted.  The examiner indicated a 2006 slip and fall injury of the groin and low back along with a similar injury two years earlier.  The Veteran also reported a, "work related back injury" in service in 1980 for which he received physical therapy.  The diagnoses were lumbar strain, right groin strain, and osteoarthritis of the hip.  The examiner's opinion was that the Veteran, "sustained a lumbar strain and a right groin strain as a result of a work related injury in December 2006.  From his description and the available records it appears that this is exacerbation of a prior injury two years before that.  He also has a longstanding back problem relating to his military service.  However no surgery was ever required."  This medical opinion appears to link the Veteran's low back disorder to the injury during service.  However, it does not appear that this physician reviewed the service treatment records which show a thoracic injury not an injury of the low back.  In addition, the physician did not consider other post-service injuries such as the 1986 MVA.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In March 2015 a Compensation and Pension examination of the Veteran was conducted.  He reported that he had had back pain ever since the injury during service in 1980.  After full examination the diagnosis was that the Veteran had degenerative disc disease of the lumbosacral spine primarily at the L4-5 level.  After a full examination, review of the evidence, and consideration of the Veteran's statement of continuity of back symptoms since service, the examiner's opinion was that the current low disability was not related to service, including the injury incurred in 1980.  The examiner specifically noted the back contusion in 1980, and that X-rays were negative for injury or abnormality at that time.  Rather, the Veteran's current degenerative disc disease was the result of post-service injury to the back as documented in the record.  To the extent that this examination indicates that the Veteran has arthritis of the lumbar spine, there is no evidence of arthritis during service or the first year after separation from service.  

The Board has reviewed all of the evidence of record.  There is no probative medical opinion or other probative evidence which links the Veteran's current low back disability to service or the MVA during service.  The March 2015 VA medical opinion indicates that the current disability is unrelated to service and the result of post-service injuries.  To the extent that the 2009 private medical evaluation indicates longstanding back problems related to service, that opinion is not probative as it does not account for multiple post-service injuries incurred by the Veteran.  

Accordingly, the Board must conclude that the preponderance of the evidence establishes that no chronic back disorder was present until more than one year after the Veteran's discharge from service and that no current back disability is related to service.  Therefore, the claim must be denied.

V.  Psychiatric Disability 

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304 (f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran asserted a claim primarily for PTSD but also has indicated having depression, manic depression, and alcohol and drug abuse.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board is addressing all of the Veteran's assertions.  The Board notes that the Veteran has never served in combat.  The service records do document that he was involved in a rollover MVA during service.  Accordingly, the existence of this one, non-combat, stressor is verified.  

The Veteran's service treatment records do not reveal any treatment for or complaints of psychiatric symptoms during service.  Separation examination revealed normal psychiatric findings.  

Review of the Veteran's VA records reveals that he has had evaluation and treatment for psychiatric issues from approximately 1996 to the present.  A variety of diagnoses are of record including PTSD, depression, and substance abuse and dependence.  Most of the recent treatment records up to the present indicate diagnoses of PTSD and chronic PTSD; however, review of these records reveals that the diagnosis is merely transcribed from prior records and the Veteran's medical problem list.  Close review of the VA mental health treatment records does not show the supporting evidence and stressors considered in making these diagnoses.  

In February 2004 a VA mental disorder Compensation and Pension examination of the Veteran was conducted.  After full examination and review of the Veteran's reported history, the diagnoses were dysthymic disorder and polysubstance abuse in remission.  

In April 2006 a VA examination of the Veteran was conducted.  The Veteran reported that he came down with depression while he was in the service and that he witnessed a number of street fights when he was in Ft Riley; he saw people getting wounded in these.  He also reported being in a bad car accident during service in which the car flipped and that he had multiple back injuries and herniated discs from this.  As noted in the discussion above, this is an inaccurate reporting of the injuries resulting for the MVA during service.  He reported subjective symptoms of nightmares and flashbacks about the car accident; hypervigilance; easy startle reflex; diminished interest; poor energy; poor concentration; and crying spells.  He also reported a history of polysubstance dependence and that he had been clean and sober for 10 years.  The diagnosis was PTSD.  

VA mental health treatment records dated from February to July 2006 indicate diagnoses of PTSD and depression and the Veteran specifically reported having nightmares of his in-service MVA.  

In March 2015 another Compensation and Pension examination of the Veteran was conducted, including with consideration of the criteria for PTSD.  The Veteran asserted two stressors.  The first was being ordered to active duty as a reservist to serve just under two years of active duty in the continental United States, and the stress this put on his family.  The examiner indicated that this was not an adequate stressor to support a diagnosis of PTSD.  The second stressor was the in-service MVA which the examiner indicated was an adequate stressor for a PTSD diagnosis.  The examiner reviewed the Veteran's full medical history which included a long history of polysubstance abuse which pre-dated his entry into active duty and included abuse of marijuana, cocaine, and heroin.  The examiner indicated that a diagnosis of PTSD was not warranted and that the diagnoses of unspecified depressive disorder and anxiety disorder were warranted.  The examiner noted the Veteran's prior mental health history including prior diagnoses of PTSD.  The examiner's medical opinion was:

Currently, it is my impression that the veteran has subthreshold symptoms for PTSD.  The motor vehicle accident which he reports can clearly be a stressor for PTSD while his other reported stressor, being apart from his family, does not meet criteria for definition of a stressor.  This was the sole stressor reported in one of his earlier examinations.  He also reported this on current examination when asked about military stressors.  The veteran reports the onset of some symptoms to the accident and the content is tied to the accident, particularly, re-experiencing symptoms (nightmares; intrusive thoughts especially when triggered).  Currently, he does not clearly report enough symptoms to meet criteria for Criterion D.  In addition, per interview and review of records, his irritability and mood swings and depression have not clearly been related or tied to the accident and have been related to multiple other factors.  Drug dependence/abuse is not a factor in his current presentation.  It is my impression that the veteran currently meets DSM-5 diagnoses for both unspecified depressive disorder and unspecified anxiety disorder.  It is my opinion that the veteran's current depressive disorder and anxiety disorder are less likely as not (less than 50/50 probability) caused by or a result of his military service.  These disorders appear to have a mild to moderate impact on the Veteran's functioning.  Prior C&P examinations have yielded several different diagnoses as noted above.  Preponderance of the evidence reviewed from the prior examinations does not support diagnosis PTSD diagnosis (diagnosed by one examiner) and all of the other examiners diagnosed depression (dysthymic disorder; depressive disorder) and/or an anxiety disorder.

The Board also finds the weight of the evidence favors the March 2015 VA examiner's conclusions that the Veteran suffers from a depressive disorder and anxiety disorder and that he does not meet the criteria for a diagnosis of PTSD.  These conclusions are based on the historical record, the Veteran's own self-reported chronology of events and symptoms of disability, and clinical evaluation and psychological testing, and a review of the prior psychiatric diagnoses of record.  Other VA treatment records which note or otherwise assess PTSD also do not do so based on a review and discussion of diagnostic criteria for PTSD, and hence ultimately provide insufficient support for a diagnosis of PTSD.  They are thus also outweighed in their assessment of PTSD by the more thorough, better informed, and contrary findings and conclusions of the March 2015 VA examiner. 

While the Veteran may sincerely believe that he has a current psychiatric disorder related to experiences in service, questions of diagnosis of PTSD and etiology of other psychological disorders which began subsequent to service are distinctly clinical questions beyond the ambit of lay knowledge.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

While the Veteran has a history of polysubstance abuse, that disorder has been in remission since 1996, prior to the appeal period.  Moreover, service connection may not be granted for drug and alcohol abuse or dependence on a direct basis.  See 38 U.S.C.A. § 1131.  While service connection for alcohol abuse or dependence is not precluded if the abuse or dependence was caused or worsened by service-connected disability, there is no basis for granting secondary service connection in this case.  

The Board accordingly concludes that PTSD has not been present during the period of the claim, no acquired psychiatric disorder was present until more than one year after the Veteran's discharge from service, and no acquired psychiatric disorder present during the period of the claim is related to service.  Accordingly, the claim must be denied. In reaching this decision, the Board has considered the benefit of doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

VI.  Hepatitis C

The Veteran claims entitlement to service connection for hepatitis C.  The assertion of the Veteran's representative is that the Veteran's inoculation with shared air gun needles during service caused his hepatitis C.  

In March 2015, a VA Compensation and Pension examination of the Veteran was conducted.  This examination accurately documents the Veteran's medical history that he was first diagnosed with hepatitis C in 1996.  The examiner noted the Veteran's long history of substance abuse.  The examiner's medical opinion was that it was less likely than not that in-service air gun inoculations played a material causal role in the Veteran's development of hepatitis C.  The examiner stated that:  

VBA Fast Letter 04-13 (June 29, 2004) and other pertinent medical data and/or medical literature were considered in formulating this opinion.  Review of the veteran's medical records reveal that the veteran has a history of polysubstance abuse since 1980.  He used intranasal cocaine and he has a history of intravenous drug use [heroin].  Veteran also has h/o multiple sexual partners and unprotected sexual encounters.  The veteran's history of IV drug use and intranasal cocaine are the most significant risk factors for the Hep C infection.  The preponderance of currently established medical and scientific data does not support the claim that in-service air gun inoculations play a material/ causal role in the Veteran's getting infected with hepatitis C.  The Veteran's Hep C is most likely caused by his drug abuse.  It is less likely than not (less than 50/50 percent probability) that in-service air gun inoculations played a material causal role in the Veteran's development of Hepatitis C.

While the Veteran may sincerely believe that his hepatitis C is related to experiences in service, questions of diagnosis and etiology are distinctly clinical questions beyond the ambit of lay knowledge.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

The only medical opinion of record indicates that the Veteran's hepatitis C is unrelated to military service, including any inoculations, and is the result of his long history of substance abuse.  Accordingly, service connection for hepatitis C is not warranted.  


ORDER

Service connection for bilateral hearing loss disability is denied. 

Service connection for a back disability is denied.

Service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), manic depression, and alcohol and drug abuse, is denied.  

Service connection for hepatitis C is denied.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


